DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (d). The Examiner confirms receipt of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitations identified below is that these limitations do NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations drive component, movement conversion component, and reducer of claims 1,2,6,9,10,15, and 17-19 do NOT invoke interpretation under 35 U.S.C. 112(f).
Claims 1,9, and 17 recite the functional limitations, “drive component [that performs the functions of claims 1,9, and 17].” Claims 2,10, and 19 recite the functional limitation, “movement conversion component…configured to convert…rotational movement….” Claims 6 and 15 recite the functional limitation, “reducer…to reduce…rotational speed….” These limitations satisfy prongs A and B above because they each recite a generic placeholder/nonce these limitations do not invoke interpretation under 35 U.S.C. 112(f).
The Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the limitations identified above are sufficient to affirm the presumption that these limitations are not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Figs. 3-8 illustrate each claimed functional element above as distinct structural components in the camera module. Additionally, in addressing Figs. 3-8, the specification details how these elements operate to rotate the cameras and exemplifies art-recognized structural components that may embody the claimed functional elements.
III.	Conclusion: the Examiner’s interpretation of the claims
Because Applicant’s disclosure imparts structure to the functional limitations of claims 1,2,6,9,10,15, and 17-19, they will not be interpreted under 35 U.S.C. 112(f). Accordingly, all claim limitations in this application will be afforded their broadest reasonable interpretation using the plain meaning of their language in light of the specification as understood by one of ordinary skill in the art.

Specification
The disclosure is objected to because of the following informalities: On p. 9, para. [0032], line 21, “rational” should be “rotational.” 

Claim Objections
	Claims 3 and 11 are objected to because of the following informalities: On line 7 of claim 3 and line 5 of claim 11, “rational” should be “rotational.”  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (US 2020/0186710).
As to claim 17, Sheikh et al. teaches a terminal (Figs. 1 and 2, electronic device “101/200”; Figs. 4G and 4H), comprising: a processor (Fig. 1, processor “120”), a cover ([0058], lines 11 and 12, “…outer housing of electronic device 200…”), and a camera module (Fig. 4G, camera modules “400” and “405”), wherein the camera module comprises: 
a first camera (Fig. 4G, camera module “400”); 

a driving component (Fig. 4H, actuator “410”) coupled with the first camera and the second camera to drive the first camera and the second camera ([0068], lines 14-16) to rotate about the shaft and obliquely protrude from the cover ([0069], lines 3-5); and 
the processor is coupled with the camera module and configured to instruct the driving component of the camera module to drive the first camera and the second camera to rotate synchronously about the shaft in two opposite directions (Figs. 4H; [0123], lines 8-10), and to instruct the first camera and the second camera to photograph at least two non-wide-angle images in different ranges of viewing angles during rotation (Fig. 14, “1430”; also, note para. [0125]), and to synthesize the non-wide-angle images into a wide-angle image (Fig. 14, “1435”).
	Although Sheikh et al. describes an electronic device that is conventionally known to operate on battery power, where the outer housing covers the internal battery, the reference does not specifically disclose battery use. However, the Examiner takes official notice to the use of batteries to power an electronic device of the sort described by Sheikh et al., where the electronic device has an integrally-formed outer housing that acts as a cover for the battery, as well known in the art. One of ordinary skill in the art would have been motivated to use a battery to power Sheikh’s electronic device because this would allow for mobile use of the device, thereby increasing the versatility of its operation.  
20, Sheikh et al. teaches the terminal according to claim 17, wherein the processor is configured to: 
instruct the first camera and the second camera to photograph multi-frame images continuously during rotation, or photograph multi-frame images in a specified direction during rotation [0125]; and 
synthesize the non-wide-angle images into a wide-angle image (Fig. 14, “1435”).

Allowable Subject Matter
1.	Claims 1-16 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to independent claim 1, the prior art fails to disclose a camera module comprising a first camera provided with a first translational shaft, a second camera provided with a second translational shaft, where the first and second camera are coupled symmetrically about a third shaft, and a driving component configured to drive the first and second translational shafts in opposite directions to drive the first and second cameras in opposite directions synchronously about the third shaft. Independent claim 9 is slightly broader in scope than claim 1. However, the prior art still fails to disclose the first and second cameras as detailed above where the translational shafts drive the first and second camera to rotate towards or away from each other synchronously about the third shaft. Claims 2-8 and 10-15 are allowed because they depend on either claim 1 or claim 9.
	As cited above in claim 17, Sheikh et al. discloses first and second cameras symmetrically-positioned about a shaft. However, the reference fails to disclose the first and second translational shafts. Lu (US 2019/0356862) discloses a camera module with two cameras that may be rotated to achieve different fields of view. However, the cameras do not rotate towards or away from each other. Also, the reference does not disclose the claimed translational shafts. Jones (US 2018/0115720) discloses a variable-field-of-view imager with multiple cameras. While the reference 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 18 and 19 recite the limitations allowed above. Therefore, they are allowable for the reasons detailed above.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Taylor et al. (US # 10,616,563) and Eromäki (US # 9,686,468) disclose additional examples of multi-camera systems where the cameras may be rotated relative to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/13/2021